Title: From Benjamin Franklin to Arthur Lee, 17 March 1778
From: Franklin, Benjamin
To: Lee, Arthur


Dear Sir,
Passy, March 17. 1778.
One of the Messrs: Beaumarin’s of Bourdeaux some time since told me they intended to send a Packet every Month to America, on their own Account, they having great Concerns there. He offer’d indeed to carry our Dispatches; but as at this Distance we could not know the Captains, nor the Degree of Confidence that might be placed in them, and having other Conveyances, I have not yet seen Occasion to make use of that Offer. These are the Packets I mentioned to the Gentleman, as likely to afford him the Convenience of a Passage; and he understood more than I said to him, when he imagined there was “a Packet to sail soon with our Dispatches.” I know of no such thing proposed; and certainly if it had been proposed by me or with my knowledge, I should have acquainted you with it.
A Gentleman lately arrived from Boston, has presented for Acceptance Bills drawn on us by Mr. Hancock as President of the Congress for about 180,000 Livres. I have also received a Letter mentioning that other Bills are drawn on us by Mr. Lawrence the present President, of which an Account is promised in a future Letter, this not giving the Amount, but only directing us to accept them when they appear. The 180,000 Livres is an old Debt contracted by our Army in Canada, and not for Interest of Money. What the others are I know not; and I cannot conceive what Encouragement the Congress could have had from any of us, to draw on us for any thing but that Interest. I suppose their Difficulties have compelled them to it. I see we shall be distress’d here by these Proceedings; and I want to consult with you about the means of Paying the Bills. If you will name an hour when you shall be at leisure to Day, I will call upon you. I have the honour to be with great Respect Sir, Your most obedient humble Servant
B Franklin
Honble A. Lee Esqr.
 
Notation: March 17. 1778
